--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ACCOUNTING SERVICES AGREEMENT




This Accounting Services Agreement (the “Agreement”) is made and entered into as
of this ____ day of April, 2009, by and between Strategix Solutions, LLC, a
Nevada limited liability company (“Strategix”), having its primary place of
business at 3441 S. Eastern Ave., Las Vegas, Nevada 89169 and Vestin Realty
Mortgage I, Inc., a Maryland corporation (“Vestin”), having its primary place of
business at 6149 S. Rainbow Blvd., Las Vegas, Nevada 89118.
 
RECITALS
 
A. Vestin is a real estate investment trust (“REIT”) and is primarily engaged in
the business of making loans secured by commercial real estate.


B. Strategix is a company that specializes in the provision of accounting
services and is an affiliate of LL Bradford & Company, a certified public
accounting firm located in Las Vegas, Nevada.


C. Vestin desires to retain Strategix to provide substantially all of its
accounting needs including but not limited to the preparation of monthly
internal financial reports as well as quarterly and annual financial statements,
preparation of all quarterly and annual reports to be filed with the SEC as well
as filings required on Forms 8-K and such other filings as may be required in
compliance with REIT laws, co-ordination with  Vestin’s independent public
accountants with respect to the annual audit and all other services generally
provide by a chief financial officer and controller (the “Accounting Services”).


D. Strategix desires to render to Vestin the Accounting Services on the terms
and conditions set forth herein.


Now, Therefore, in consideration of the mutual covenants, promises,
representations and warranties set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree that the above
recitals are incorporated herein and further agree as follows.
 
1.
Responsibilities Of Strategix

 
 
Strategix shall provide to Vestin all Accounting Services  necessary to operate
Vestin’s business and to comply with Vestin’s bylaws, the laws, rules and
regulations of the SEC including Sarbanes Oxley, the laws, rules and regulations
governing REITS and all other laws, rules and regulations which Vestin is
subject to.
 

 
 

--------------------------------------------------------------------------------

 

 
In addition, Strategix shall provide the services of one person  who shall be
designated as and shall function as Vestin’s chief financial officer (the
“CFO”). The initial CFO shall be Rocio Revollo.  Vestin shall have the right, at
any time, with or without cause, to terminate the services of Ms. Revollo as CFO
and to require Strategix to designate another individual to act asCFO, provided
that such person has been approved by  Vestin’s Board of Directors.  .  The CFO
shall report to Vestin’s CEO and shall be subject to the supervision of Vestin’s
Board of Directors.  The CFO shall be required to comply with all policies and
procedures adopted by Vestin.
 
 
All Accounting Services shall be provided by certified public accountants and
other professionals acting under the supervision of certified public
accountants.
 
2.           Responsibilities of Vestin. Vestin shall be responsible for
providing to Strategix all information reasonably requested by Stategix to
perform the Accounting Services required by this Agreement.   Vestin shall at
all times while this Agreement is in effect maintain Director’s and Officer’s
Liability insurance.


 
3.           Representations, Warranties and Covenants of the Parties. Each
party represents, warrants and covenants that as of the date of this Agreement
it:
 
 
 
a.
Is not bound by any agreement or arrangement that would preclude it from
entering into this Agreement.

 
 
 
b.
Has the requisite power and authority to enter into and perform this Agreement
and the execution, delivery, and performance of this Agreement has been duly
authorized by all necessary action.

 
 
 
c.
Will comply with all obligations under this Agreement and will take all action
necessary to assure that its representations, warranties, and/or covenants in
this Agreement are true and correct at all times. Each party will promptly
notify the other in the event of any breach of such representations, warranties,
and/or covenants.

 

 
 

--------------------------------------------------------------------------------

 

 
4.           Confidential Information and Trade Secrets.
 
 
a.           Strategix recognizes that due to the nature of this Agreement,
Strategix will have access to information of a proprietary nature owned by
Vestin which may include, but is not limited to (1) computer programs (whether
or not completed or in use); (2) operating manuals or similar materials which
constitute the policies and procedures Vestin; (3) methods of doing business
developed for the operation of Vestin, (4) client lists, contracts, agreements,
(5) accounting and financial information and (6) lending practices and borrower
lists. Strategix acknowledges and agrees that Vestin has a proprietary interest
in all such information and that all such information constitutes confidential
and proprietary information, and is the trade secret property of Vestin.
Strategix hereby waives any and all right, title and interest in and to such
trade secrets and confidential information and agrees to return all copies of
such trade secrets and confidential information related thereto to Vestin upon
the termination of Agreement.
 
 
b.           Strategix further acknowledges and agrees that Vestin is entitled
to prevent its competitors and other third parties from obtaining and utilizing
its trade secrets and confidential information. Therefore, Strategix agrees
during the term of this Agreement, or any time after the expiration or sooner
termination of this Agreement, to hold Vestin's trade secrets and confidential
information in strictest confidence and not to disclose them or allow them to be
disclosed, directly or indirectly, to any person or entity other than those
persons or entities who are employed by or affiliated with Strategix, without
the prior written consent of Vestin. Strategix agrees to require each
independent contractor and employee of Strategix, and any such person or
entities to whom such information is disclosed for the purpose of performance of
Strategix’s obligations under this Agreement, to execute a “Confidentiality
Agreement' regarding such information.
 
 
c.         Strategix shall incorporate the foregoing confidentiality provisions
in its employment agreements with its employees.
 
 
d.         Strategix acknowledges and agrees that a breach of this Paragraph 4
will result in irreparable harm to Vestin which cannot be reasonably or
adequately compensated in damages, and therefore Vestin shall be entitled to
injunctive and/or equitable relief to prevent a breach and to secure enforcement
thereof, in addition to any other relief or award to which Vestin may be
entitled.
 


5.           Compensation to Strategix for Performance of its Obligations. As
compensation during the Term, and any extension thereof, Vestin shall pay to
Strategix or its designee the sum of Fourteen Thousand Three Hundred Fifty
Dollars ($14,350.00) per month, payable in advance on or before the fifth day of
each month. The compensation set forth in this Section 5 shall include
compensation for all Accounting Services provided to Vestin by Strategix other
than additional, agreed upon procedure work which shall be billed at the then
current rates as charged by LL Bradford & Company.



 
 

--------------------------------------------------------------------------------

 

6.           Term and Termination.


a.           Unless sooner terminated in accordance with the provisions of this
Agreement, this Agreement shall remain in effect for one (1) year after the
Effective Date (the “Initial Term”), and shall be automatically renewed for
successive one (1) year periods (“Renewal Term(s)”).


b.           This Agreement may be terminated by any of following


 
(1)
In the event of a material breach of this Agreement by either party, including
the institution of any bankruptcy, insolvency or receivership proceedings by or
against either party, the other party shall have the right to cancel this
Agreement by service of written notice upon the defaulting party (the “'Default
Notice”). In the event such breach is not cured within ten (10) days after
service of the Default Notice, this Agreement shall automatically terminate at
the election of the nondefaulting party upon the giving of a written notice of
termination to the breaching party unless prior to that time the breaching party
gives timely notice to the other party of its efforts to cure, advises that such
cure will take longer than ten (10) days, and continues to undertakes
appropriate steps to effect such cure and pursues such action to conclusion.



 
(2)
Notwithstanding anything contained to the contrary in this Agreement, Vestin may
terminate this Agreement for any reason on thirty (30) days written notice to
Strategix and Strategix may terminate this Agreement for any reason on ninety
(90) days written notice to Vestin. The ninety (90) day notice is necessary to
allow Vestin the time necessary to replace the Accounting Services being
performed pursuant to this Agreement.

.           .
c.           Upon termination of this Agreement for any reason, Strategix shall
co-operate with Vestin, its independent public accountants and any persons or
companies engaged by Vestin to perform accounting and financial reporting
services, in order to ensure a smooth transition of the accounting and financial
reporting functions.  In this regard, Strategiz shall make available to its
successors all work papers and similar documents prepared in the course of
performing  services under this Agreement.


d.           Termination of this Agreement shall not release or discharge either
party from any obligation, debt or liability which shall have previously accrued
and remain to be performed upon the date of termination.



 
 

--------------------------------------------------------------------------------

 

7.           Indemnification. Each party shall indemnify, hold harmless, and
defend the other party from any and all liability, loss, claims, lawsuits,
damages, injury, costs or expenses arising out of, incident to, or related in
any way to the performance or nonperformance of its obligations under this
Agreement by such indemnifying party, its employees, contractors, subcontractors
and agents, including (without limitation) attorneys' fees; provided, however,
neither party shall be liable to the other party hereunder for any claim covered
by insurance, except to the extent the liability of such party exceeds the
amount of such insurance coverage.  Strategix shall at all times during the Term
of this Agreement maintain professional liability insurance in an amount
customary for similar type entities located in Clark County, Nevada.


8.           Excuse of Performance. Notwithstanding any other provisions
contained herein, Strategix shall not be liable to Vestin, and shall not be
deemed to be in default hereunder, for the failure to perform or provide any of
the supplies, services, personnel, or other obligation to be performed or
provided by Strategix pursuant to this Agreement if such failure is a result of
a labor dispute, act of God, or any other event which is beyond the reasonable
control of Strategix.


9.           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Nevada.
 
10.           Remedies; Waiver. The various rights and remedies herein provided
shall be cumulative and in addition to any other rights and remedies the parties
may be entitled to pursue under the law. The exercise of one or more of such
rights or remedies shall not impair the rights of either party to exercise any
other right or remedy at law or in equityThe waiver of any covenant, condition
or duty hereunder by either party shall not prevent that party from later
insisting upon full performance of the same.


11.           Amendment. No amendment to the terms of this Agreement shall be
binding on either party unless in writing and executed by the duly authorized
representatives of each party.


12.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties in connection with the subject matter hereof, and supersedes
all prior agreements, whether written or oral, and whether explicit or implicit,
which have been entered into before the execution hereof. Should any litigation
or arbitration arise between the parties, neither party shall (and each party
hereby waives the right to) introduce any parol evidence which would tend to
contradict or impeach any of the express written terms, conditions, and
covenants of this Agreement.


13.           Assignment. Neither this Agreement nor the rights or obligations
of Strategix shall be assignable without the written consent of Vestin, except
that Strategix may assign this Agreement to LL Bradford & Company.



 
 

--------------------------------------------------------------------------------

 

14.           Miscellaneous Provisions


 
a.
The headings appearing herein are for convenience and reference only and shall
not be deemed to govern, limit, modify or in any manner affect the scope,
meaning or intent of the provision of this Agreement.



 
b.
Subject to the provisions contained herein, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and upon their respective
successors and permitted assigns.



 
c.
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any of the parties
in the state or federal courts located in Clark County, Nevada, and each of the
parties consents to the jurisdiction of such courts.  This Agreement shall be
governed and construed in accordance with the substantive and procedural laws of
the State of Nevada. In the event it becomes necessary for either party to file
a suit to enforce this Agreement or any provisions contained herein, the
prevailing party shall be entitled to recover, in addition to all other remedies
or damages, reasonable attorneys’ fees and costs of court incurred in such suit.



 
d.
Neither the failure nor any delay by any party in exercising any right, power,
or privilege under this Agreement or the documents referred to in this Agreement
will operate as a waiver of any other right, power, or privilege (whether
present or future) and no single or partial exercise of any right, power, or
privilege will preclude any other or future exercise of any right, power, or
privilege.  To the maximum extent permitted by applicable law:  (i) no claim or
right arising out of this Agreement nor the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in a writing signed by the other
party; (ii) no waiver that may be given by a party will be applicable except in
the specific instance for which it is given; and (iii) no notice to or demand on
one party will be deemed to be a waiver of any obligation of such party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the documents referred
to in this Agreement.

 
 
e.
This Agreement supersedes all prior agreements between the parties with respect
to its subject matter and constitutes (along with the documents referred to in
this Agreement) a complete and exclusive statement of the terms of the
agreements between the parties with respect to the subject matter hereof.  This
Agreement may not be amended except by a writing signed by all the parties
hereto.

 

 
 

--------------------------------------------------------------------------------

 

 
f.
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement shall remain
in full force and effect.  Any provision of this Agreement that is held invalid
or unenforceable only in part or degree shall remain in full force and effect to
the extent not otherwise held invalid or unenforceable.

 
 
All notices, demands and correspondence required or provided for under this
Agreement shall be in writing and delivered in person or mailed by certified
mail postage prepaid, return receipt requested.  Notices shall be addressed to
the address set forth in the heading.  Any party may change its address by
giving notice in writing to the other and thereafter notices, demands and other
correspondence shall be addressed and transmitted to the new address.  Notices
given in the manner described shall be deemed delivered on the day of personal
delivery or the date delivery of mail is first attempted.
 
h.           The provisions contained herein shall not be construed in favor of
or against any party because that party or its counsel drafted this Agreement,
but shall be construed as if all parties prepared this Agreement, and any rules
of construction to the contrary are hereby specifically waived.  The terms of
this Agreement were negotiated at arm’s length by the parties hereto.
 
i.           This Agreement maybe executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.
 
VESTIN


VESTIN REALTY MORTGAGE I, a Maryland corporation






By:_________________________________________
Its:_____________________________________








STRATEGIX


STRATEGIX SOLUTIONS, LLC, a Nevada limited
liability company




By:_________________________________________
Its:_____________________________________



 